UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6054


DAVID FITZGERALD LIGHTNER,

                Petitioner - Appellant,

          v.

CHRISTOPHER ZYCH, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00534-SGW-RSB)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David  Fitzgerald   Lightner, Appellant Pro Se.    Rick  A.
Mountcastle, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David     Fitzgerald      Lightner,    a     federal        prisoner,

appeals    the    district     court’s    order   denying    relief       on    his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                             We have

reviewed the record and find no reversible error.                     Accordingly,

we      affirm     for     the     reasons      stated      by      the        district

court.     Lightner v. Zych, No. 7:11-cv-00534-SGW-RSB (W.D. Va.

Nov. 30, 2011).           We dispense with oral argument because the

facts    and     legal   contentions     are   adequately     presented         in    the

materials      before    the     court   and   argument     would    not       aid    the

decisional process.



                                                                               AFFIRMED




                                          2